Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 1 of 12 PageID #: 161



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------------X
 LINDA CHUN, individually and
 on behalf of those similarly situated,
                                                     Memorandum and Order
                   Plaintiff,
                                                     20-CV-759(KAM)(CLP)
      -against-


 MIDLAND FUNDING, LLC, and
 AUSTIN, DALTON AND ASSOCIATES,

               Defendants.
 --------------------------------------X

 KIYO A. MATSUMOTO, United States District Judge:

             The plaintiff brought this action pursuant to the Fair

 Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et

 seq., against Midland Funding, LLC (“Midland Funding”) and a

 fictitious, unregistered defendant, Austin, Dalton and

 Associates (“Austin Dalton”), 1 based on a collection letter

 purportedly sent by Austin Dalton that allegedly contained

 various violations of the FDCPA.        Midland Funding filed a motion

 for summary judgment.      For the reasons herein, the motion for

 summary judgment is GRANTED.

                                  Background

             The plaintiff, Linda Chun (“Plaintiff”), who is a

 resident of Queens, New York, commenced this action on February

 11, 2020, on behalf of herself and all those similarly situated,


 1 Plaintiff has apparently not served Austin Dalton as of the date of this
 Memorandum and Order.
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 2 of 12 PageID #: 162



 by filing a complaint naming two defendants: Midland Funding and

 Austin Dalton.     (See generally ECF No. 1, Complaint (“Compl.”).)

             Attached as an exhibit to the complaint was a debt

 collection letter addressed to Plaintiff, dated May 1, 2019, upon

 which Plaintiff bases her action.         (Id., Ex. 1.)     Austin Dalton’s

 name and apparent logo appeared at the top of the letter.              (Id.)

 The letter listed “Midland Funding/Credit One Bank” as Plaintiff’s

 “[o]riginal [c]reditor,” and stated that Austin Dalton “represents

 the Midland Funding/Credit One Bank.”          (Id.)   According to the

 letter, Plaintiff owed a total balance of $3,406.61, and Austin

 Dalton was “authorized to accept the sum of $1,520.00 as a

 compromise in full of the . . . account.”          (Id.)    Plaintiff

 alleges that the collection letter violated several specific

 provisions of the FDCPA, including that it failed to provide the

 recipient with certain notices required by the FDCPA.             (See id. ¶¶

 35-131.)

             Before filing the complaint, counsel for Plaintiff

 contacted Andrew M. Schwartz, Esq., an attorney who had

 represented Midland Funding in other matters 2 and provided a copy

 of the collection letter, and requested Austin Dalton’s contact


 2 Plaintiff’s counsel states that Mr. Schwartz was “an attorney known to have
 represented Midland [Funding] in other matters handled by” Plaintiff’s
 counsel. (ECF No. 16-2, Declaration of Craig B. Sanders, ¶ 4.) In this
 action, Midland Funding is represented by attorneys from a different law
 firm.

                                       2
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 3 of 12 PageID #: 163



 information.     (Def. Ex. B.)     Mr. Schwartz, who does not represent

 Midland Funding in this action, replied via email on August 8,

 2019, stating that “Midland [Funding] located the account, but has

 found out nothing about Austin Dalton.”         (Id.)    As discussed

 below, Mr. Schwartz has submitted an affirmation correcting his

 erroneous email statement.

             About one month after Plaintiff filed her complaint, on

 March 23, 2020, counsel for Midland Funding in this action sent

 Plaintiff’s counsel a letter enclosing an affidavit executed under

 penalty of perjury by Xenia Murphy, the Director of Performance

 Management for Midland Credit Management, Inc., which is an

 authorized agent of Midland Funding and the “exclusive entity

 responsible for placing debts that are purchased and owned by

 Midland Funding with third-party vendors.”          (ECF No. 15-8,

 Defendant’s Rule 56.1 Statement (“Def. 56.1”), ¶ 26; Def. Ex. A

 (“Murphy Affidavit”), ¶ 2.)        The Murphy Affidavit stated that

 “[n]o other entity” other than Midland Credit Management, Inc.

 “places debts that are purchased and owned by Midland Funding with

 third-party vendors.”      (Id.)    The Murphy Affidavit further stated

 that “no Midland [Funding] Entity, nor any affiliate, parent, or

 subsidiary of any Midland [Funding] Entity has ever had a

 relationship of any kind with [Austin Dalton],” and that “Austin

 Dalton has never received authorization or permission to use the


                                       3
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 4 of 12 PageID #: 164



 name of any of the Midland [Funding] Entities.”           (Id. ¶ 5.)    It

 further stated that Midland Funding and its affiliates “have not

 owned a debt in the name of [Plaintiff] that originated with

 Credit One Bank.”      (Id. ¶ 6.)    According to Ms. Murphy, the

 collection letter attached to Plaintiff’s complaint “was not

 authorized by Midland Funding” and “was prepared and sent without

 the Midland [Funding] Entities’ knowledge or permission.”             (Id. ¶¶

 11-12.)

             Based on searches conducted by Midland Funding’s

 counsel, Austin Dalton is not an entity that is registered to do

 business in either New York (where Plaintiff resides and received

 the letter) or in California (where Austin Dalton is purportedly

 located, according to the letter).         (Def. 56.1 ¶ 21.)     Though

 Plaintiff named Austin Dalton as a defendant in her complaint, she

 never provided the Clerk of Court with a proposed summons for

 Austin Dalton, and never filed a return of service of process for

 Austin Dalton.     (See id. ¶¶ 23-25.)

             Midland Funding did not answer Plaintiff’s complaint,

 nor file a motion to dismiss pursuant to Federal Rule of Civil

 Procedure 12(b).     Instead, although no discovery in the case has

 taken place, Midland Funding moved for summary judgment pursuant

 to Federal Rule of Civil Procedure 56, because it seeks to have

 Plaintiff’s complaint dismissed while relying on material outside


                                       4
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 5 of 12 PageID #: 165



 the pleadings (such as the Murphy Affidavit).           (See ECF No. 15,

 Motion for Summary Judgment; ECF No. 15-9, Memorandum of Law in

 Support (“Def. Mem.”); ECF No. 17, Reply in Support.)            Plaintiff

 opposed the motion.      (See ECF No. 16, Memorandum in Opposition

 (“Opp.”); see also ECF NO. 16-1, Plaintiff’s Rule 56.1 Statement.)

                               Legal Standard

             Summary judgment shall be granted to a movant who

 demonstrates “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”    Fed. R. Civ. P. 56(a).        “A fact is ‘material’ for

 these purposes when it ‘might affect the outcome of the suit

 under the governing law.’”       Rojas v. Roman Catholic Diocese of

 Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).           No genuine

 issue of material fact exists “unless there is sufficient

 evidence favoring the nonmoving party for a jury to return a

 verdict for that party.”       Anderson, 477 U.S. at 249.       “If the

 evidence is merely colorable, or is not significantly probative,

 summary judgment may be granted.”          Id. at 249-50 (internal

 citations omitted).

             When bringing a motion for summary judgment, the

 movant carries the burden of demonstrating the absence of any

 disputed issues of material fact and entitlement to judgment as


                                       5
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 6 of 12 PageID #: 166



 a matter of law.     Rojas, 660 F.3d at 104.       In deciding a summary

 judgment motion, the court must resolve all ambiguities and draw

 all reasonable inferences against the moving party.            Flanigan v.

 Gen. Elec. Co., 242 F.3d 78, 83 (2d Cir. 2001) (citing

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986)).     A moving party may indicate the absence of a

 factual dispute by “showing . . . that an adverse party cannot

 produce admissible evidence to support the fact.”           Fed. R. Civ.

 P. 56(c)(1)(B).

             Once the moving party has met its burden, the

 nonmoving party normally “must come forward with admissible

 evidence sufficient to raise a genuine issue of fact for trial

 in order to avoid summary judgment.”          Jaramillo v. Weyerhaeuser

 Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex Corp. v.

 Catrett, 477 U.S. 317, 322-23 (1986)).         Therefore, it is “[o]nly

 in the rarest of cases” that “summary judgment [may] be granted

 against a plaintiff who has not been afforded the opportunity to

 conduct discovery.”      Hellstrom v. U.S. Dep’t of Veterans

 Affairs, 201 F.3d 94, 97 (2d Cir. 2000).

                                  Discussion

             Plaintiff brought this action pursuant to the FDCPA.

 “A violation under the FDCPA requires that (1) the plaintiff be

 a ‘consumer’ who allegedly owes the debt or a person who has


                                       6
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 7 of 12 PageID #: 167



 been the object of efforts to collect a consumer debt, (2) the

 defendant collecting the debt must be considered a ‘debt

 collector,’ and (3) the defendant must have engaged in an act or

 omission in violation of the FDCPA’s requirements.”            Derosa v.

 CAC Fin. Corp., 278 F. Supp. 3d 555, 559–60 (E.D.N.Y. 2017),

 aff’d, 740 F. App’x 742 (2d Cir. 2018).

             Midland Funding argues that it could not have violated

 the FDCPA as a matter of law because it did not send or

 authorize the Austin Dalton collection letter at issue, nor have

 any knowledge of it, nor did it have any relationship with the

 “fictitious” entity, Austin Dalton, that purportedly sent it.

 (See Def. Mem. at 6-12.)       Plaintiff avers that she must first be

 given “the opportunity to probe the veracity of” the Murphy

 Affidavit and the other evidence proffered by Midland Funding

 before summary judgment is granted.         (Opp. at 6.)    Plaintiff,

 however, did not submit an affidavit or declaration pursuant to

 Federal Rule of Civil Procedure 56(d) regarding the discovery

 that she needs.     See Lunts v. Rochester City Sch. Dist., 515 F.

 App’x 11, 13–14 (2d Cir. 2013) (summary order) (“The failure to

 file a Rule 56(d) affidavit sufficiently explaining the need for

 additional discovery ‘is itself sufficient grounds to reject a

 claim that the opportunity for discovery was inadequate.’”)

 (quoting Paddington Partners v. Bouchard, 34 F.3d 1132, 1137 (2d


                                       7
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 8 of 12 PageID #: 168



 Cir. 1994)).     Plaintiff further argues that there is already a

 dispute of fact that precludes summary judgment based on Midland

 Funding’s proffered evidence alone: a pre-lawsuit email sent by

 an attorney, Mr. Schwartz, who does not represent Midland

 Funding in this case, which stated that Midland Funding had

 “located [Plaintiff’s] account.”          (Def. Ex. B.)

             In support of its motion, Midland Funding submitted an

 affirmation by Mr. Schwartz stating that Midland Funding did not

 tell him that it had “located” an account associated with

 Plaintiff, and that he “erroneously” stated that Plaintiff’s

 account had been located.       (Def. Ex. C ¶¶ 6-9.)      Moreover, the

 Murphy Affidavit stated that Midland Funding “ha[s] not owned a

 debt in the name of [Plaintiff] that originated with Credit One

 Bank,” nor any debt in the name of Plaintiff that is identified

 in the complaint, and that Midland Funding had no relationship

 with Austin Dalton.      (Murphy Affidavit ¶¶ 5-10.)

             “Courts in this Circuit and other Circuit Courts have

 concluded that principals or corporate parents may be held

 vicariously liable for their agents’ or subsidiaries’ actions

 that violated the FDCPA where the principals are themselves

 ‘debt collectors.’”      Polanco v. NCO Portfolio Mgmt., Inc., 132

 F. Supp. 3d 567, 584 (S.D.N.Y. 2015).          Plaintiff alleges that

 Midland Funding is a “debt collector” under the FDCPA (Compl. ¶


                                       8
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 9 of 12 PageID #: 169



 18), and Midland Funding has not disputed that allegation.

 Thus, if the Austin Dalton collection letter sent to Plaintiff

 violated the FDCPA, Midland Funding could be held vicariously

 liable, but only if the letter was sent by one of its agents.

 The only material issue for this motion, then, is whether

 Midland Funding has established as a matter of law that the

 Austin Dalton collection letter sent to Plaintiff was not

 authorized by Midland Funding, and that Austin Dalton was not

 its agent.    The pre-lawsuit statement by Mr. Schwartz that

 Midland Funding “located” her account does not preclude summary

 judgment, because whether that statement was true does not

 affect whether Austin Dalton was Midland Funding’s agent.             In

 addition, Mr. Schwartz has subsequently submitted an affirmation

 under penalty of perjury, stating that he was mistaken when he

 made that statement.

             On the material issue, whether Austin Dalton was an

 agent working on behalf of Midland Funding, Ms. Murphy has

 stated under penalty of perjury in her affidavit that, based on

 her review of Midland Credit Management, Inc.’s business

 records, “no Midland Entity, nor any affiliate, parent, or

 subsidiary of any Midland Entity has ever had a relationship of

 any kind with [Austin Dalton],” that “Austin Dalton is not a

 vendor of the Midland Entities or any other entity related to


                                       9
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 10 of 12 PageID #: 170



  the Midland entities,” and that the “Midland Entities have never

  placed an account or debt of any kind with Austin Dalton for any

  purpose.”    (Murphy Affidavit ¶ 5.)      Courts in the Second Circuit

  have used varying tests for determining whether a debt collector

  can be held vicariously liable under the FDCPA for the actions

  of its agent: “[s]ome [c]ourts require that a debt collector

  ‘exercise control’ over the [agent], while others require only

  that the agent be acting ‘within the scope their authority.’”

  Polanco, 132 F. Supp. 3d at 585 (quoting Okyere v. Palisades

  Collection, LLC, 961 F. Supp. 2d 508, 515-17 (S.D.N.Y. 2013) and

  Bodur v. Palisades Collection, LLC, 829 F. Supp. 2d 246, 259

  (S.D.N.Y. 2011)).     There is no theory of vicarious liability,

  however, under which Midland Funding could be held liable for a

  letter sent by an entity with which it never “had a relationship

  of any kind.”    (Murphy Affidavit ¶ 5.)

              The court must be mindful of the Second Circuit’s

  direction that a defendant’s motion for summary judgment may be

  granted before a nonmoving party has an opportunity to seek

  discovery “[o]nly in the rarest of cases.”         Hellstrom, 201 F.3d

  at 97.   This is one of those rare cases.        Midland Funding has

  proffered admissible evidence establishing that Austin Dalton

  was not its agent, and Plaintiff has not articulated any

  specific discovery it could seek that could put that issue in


                                       10
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 11 of 12 PageID #: 171



  dispute despite Ms. Murphy’s and Mr. Schwartz’s statements,

  which were made under penalty of perjury.         The court may grant

  summary judgment based on a nonmoving party’s failure to comply

  with Federal Rule of Civil Procedure 56(d), which requires the

  filing of a declaration identifying the specific facts that

  remain unavailable to the party.          See Lunts, 515 F. App’x at 13–

  14.

              It appears that an entity, using the unregistered name

  “Austin Dalton,” obtained Plaintiff’s address, and sent her a

  collection letter about a debt she may have owed, although

  Midland Funding has disavowed the specific account cited in the

  letter.   The court will not speculate about how this entity

  received Plaintiff’s information.         Plaintiff argues that the

  Murphy Affidavit does not state “how many vendors Midland

  [Credit Management, Inc.] has,” or whether she “consulted any or

  all of these vendors” prior to completing her affidavit.            (Opp.

  at 10.)   Those nitpicks do not alter the fundamental flaw with

  Plaintiff’s attempt to hold Midland Funding liable, which is

  that Midland Funding has submitted admissible evidence that

  clearly establishes that Midland Funding did not authorize the

  collection letter, it did not have the account described in the

  letter, nor any relationship with Austin Dalton, the entity that

  purportedly sent Plaintiff the letter.         Plaintiff has not


                                       11
Case 1:20-cv-00759-KAM-CLP Document 19 Filed 01/21/21 Page 12 of 12 PageID #: 172



  articulated specifically what discovery is necessary in order to

  probe this issue further, and Ms. Murphy’s statements under

  penalty of perjury are dispositive on the sole material issue

  before the court.

                                  Conclusion

              For the foregoing reasons, Midland Funding’s motion

  for summary judgment is GRANTED.          The Clerk of Court is directed

  to terminate Midland Funding as a defendant in this action.            By

  no later than January 25, 2021, Plaintiff is directed to file a

  letter indicating whether she intends to proceed against the

  other defendant, Austin Dalton.        If Plaintiff has not served

  Austin Dalton and fails to request more time to serve Austin

  Dalton by that date, the case will be closed.

  SO ORDERED.

  Dated:      Brooklyn, New York
              January 21, 2021


                                             ___________/s/_______________
                                             Hon. Kiyo A. Matsumoto
                                             United States District Judge




                                       12
